Case 1:20-cv-00215-DDD-JPM Document 19 Filed 07/22/20 Page 1 of 2 PagelD#: 65

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
DERECK D TAYLOR JR #594882 CASE NO. 1:20-CV-00215 SEC P
VERSUS JUDGE DRELL
HARD TIMES NEWSPAPER ET AL MAGISTRATE JUDGE PEREZ-MONTES
ORDER

Before the court is Plaintiff's appeal of the recent ruling of the Magistrate Judge denying
his motion to proceed in forma pauperis (“IFP”) in the above-captioned civil suit. (Doc. 18).
Plaintiff's appeal is hereby GRANTED based on the court’s finding that Plaintiff meets the
qualifications for IFP status. The Magistrate Judge’s Memorandum Order denying Plaintiffs IFP
motion is, therefore, VACATED. (Doc. 16). We note that but for the Magistrate Judge’s apparent
belief that Plaintiff's deficient complaint located at Doc. 1 in the record was the sole complaint in
the record, it appears that Plaintiff's motion for IFP status would have been granted.

In order to clarify the record, we instruct that Plaintiff did indeed file a new complaint on
proper forms dated May 29, 2020 and deposited in the prison mail system June 1, 2020. (Docs. 14,
14-1). The Magistrate Judge’s order striking Plaintiff's original complaint was issued May 29,
2020. (Doc. 13). Given the fact that Plaintiff is incarcerated and receives notice of such orders
via U.S. Mail, the court cannot make a finding that Plaintiff was aware of the dismissal of his
original complaint on the date he filed his “amended” complaint on proper forms under the mailbox
rule. Houston v. Lack, 487 U.S. 266, 270 (1988). Considering the facts in this case, we decline
to penalize Plaintiff for the late filing of his complaint in proper form as instructed by the

Magistrate Judge’s Order of February 21, 2020. (Doc. 4). Plaintiff is now also granted IFP status.

 
Case 1:20-cv-00215-DDD-JPM Document 19 Filed 07/22/20 Page 2 of 2 PagelD #: 66

The case is hereby REFERRED to the Magistrate Judge for further pro se review consistent with
this order.

_ 2902 . _
THUS DONE AND SIGNED this -2- aay of July 2020 at Alexandria, Louisiana.

D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
